 1
     KEVIN T. HELENIUS                                             Judge: CHRISTOPHER M. ALSTON
 2   40 Lake Bellevue Suite 100                                    Chapter 13
     Bellevue, WA 98005                                            Hearing location: Telephonic
 3                                                                 Hearing date: April 29, 2021
                                                                   Hearing time: 9:30 a.m.
 4
                                                                   Response date: April 22, 2021
 5
                              IN THE UNITED STATES BANKRUPTCY COURT
 6
                        FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     In re:                                       )    Case No. 19-12181-CMA
 8                                                )
     FREDELL L ANDERSON,                          )    MOTION TO ABANDON PROPERTY
 9
                                                   )
10
                                                   )
              Debtor.                              )
11                                                 )

12            COMES NOW Debtor, Fredell L. Anderson, by and through his attorney, Kevin T. Helenius,
13
     and moves for an order approving the Motion to Abandon Property:
14
              1.   Debtor filed this Chapter 13 Bankruptcy on June 10, 2019.
15
              2.   Debtor’s Amended Plan was confirmed on November 8, 2019.
16
              3.   Debtor seeks to abandon a personal injury claim arising from a motor vehicle accident of
17

18                 July 8, 2017. The claim arising from the accident is of inconsequential value and benefit to

19                 the estate.

20            Wherefore, the Debtor requests that the claim be ordered abandoned.
21
                      DATED this 7th day of April, 2021.
22
                                                       /s/ Kevin T. Helenius
23                                                     Kevin T. Helenius, WSBA# 11064

24

25

26




     MOTION TO ABANDON PROPERTY - 1                                                    KEVIN T. HELENIUS
                                                                                     40 Lake Bellevue Suite 100
                                                                                        Bellevue, WA 98005
          Case 19-12181-CMA           Doc 62     Filed 04/07/21    Ent. 04/07/21 14:22:28 (425)
                                                                                             Pg.450-7011
                                                                                                  1 of 1
